Title: To Thomas Jefferson from Arthur S. Brockenbrough, 21 January 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Va
                            Jany 21st 1825
                    The bearer of this Mr Nathaniel Chamberlain has requested me to give him a recommendatory letter which I take pleasure in doing—Mr Chamberlain was one of the Undertakers of the Brickwork of the Rotunda you well know the stile in which that work is executed both for buty and strength. in addition to his being a first rate bricklayer, he has management and skill in conducting business, is a sober, industrious and perfectly correct man in all his habits—having had a fair opportunity of knowing him, I can with truth say I should prefer him to do work for me, to any other man of my acquaintance—Mr C. wishes to go to New York if you can venture to give him a recommendation he will be thankfull for it I am sir respectfullyyour Obt Sevt
                        A. S. BrockenbroughProctor of the U. VaP.S. Mr C. is one amongst the few with whom I have had no difficulty in settling the Bills for work—